Case 8:20-cv-00136-JVS-DFM Document 4 Filed 01/22/20 Page 1 of 4 Page ID #:511




    1 Divya S. Gupta (SBN 284282)
      gupta.divya@dorsey.com
    2 DORSEY & WHITNEY LLP
      600 Anton Blvd., Suite 2000
    3 Costa Mesa, CA 92626
      Tel: (714) 800-1400; Fax: (714) 800-1499
    4
      Michelle S. Grant*
    5 grant.michelle@dorsey.com
      DORSEY & WHITNEY LLP
    6 50 South Sixth Street, Suite 1500
      Minneapolis, MN 55402
    7 *Pro Hac Vice Forthcoming
    8 Attorneys for Defendants UnitedHealth Group
      Incorporated, United HealthCare Services, Inc.,
    9 UnitedHealthcare Insurance Company, UHC
      of California, United HealthCare Service LLC,
   10 United Behavioral Health, Inc., OptumInsight,
      Inc., Optum Services, Inc., and Optum, Inc.
   11
                           UNITED STATES DISTRICT COURT
   12
            CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
   13
   14 CREATIVE CARE, INC., a California             CASE NO.
      corporation,
   15                                               [Superior Court of the State of
                   Plaintiff,                       California, County of Orange, Case
   16                                               No. 30-2019-01116449-CU-BC-
              v.                                    CJC]
   17
      UNITEDHEALTH GROUP INC., a                    CERTIFICATION AND NOTICE
   18 Delaware corporation; UNITED                  OF INTERESTED PARTIES
      HEALTHCARE SERVICES, INC., a                  PURSUANT TO L.R. 7.1-1
   19 Minnesota corporation;
      UNITEDHEALTHCARE INSURANCE
   20 COMPANY, a Connecticut corporation;
      UHC OF CALIFORNIA, a California               [Filed Concurrently With Notice of
   21 corporation; UNITED HEALTHCARE                Removal of Action to Federal Court;
      SERVICES LLC, a Delaware limited              Declaration of Julie Bullock; Civil
   22 liability company; UNITED                     Case Cover Sheet; Notice of Related
      BEHAVIORAL HEALTH, INC. a                     Cases]
   23 California corporation; OPTUMINSIGHT,
      INC., a Delaware corporation; OPTUM           Complaint Filed: December 5, 2019
   24 SERVICES, INC., a Delaware corporation;
      OPTUM, INC., a Delaware corporation;
   25 VIANT, INC., a Nevada corporation;
      MULTIPLAN, INC., a New York
   26 corporation; and DOES 1 through 25,
      inclusive,
   27
                   Defendants.
   28
                                             1
                                                 CERTIFICATION AND NOTICE OF INTERESTED
                                                            PARTIES PURSUANT TO L.R. 7.1-1
Case 8:20-cv-00136-JVS-DFM Document 4 Filed 01/22/20 Page 2 of 4 Page ID #:512




    1        The undersigned counsel for UnitedHealth Group Incorporated, United
    2 Healthcare Services, Inc., UnitedHealthcare Insurance Company, UHC of
    3 California, United Healthcare Service LLC, United Behavioral Health, Inc.,
    4 OptumInsight, Inc., Optum Services, Inc. and Optum, Inc. certifies that these
    5 parties are non-governmental corporate parties, and further that the following listed
    6 party (or parties) may have a pecuniary interest in the outcome of this case. The
    7 representations are made to enable the Court to evaluate possible disqualification or
    8 recusal.
    9        1.     UnitedHealth Group Incorporated, a publicly held corporation, does
   10 not have a parent corporation, nor is there any publically held corporation that owns
   11 10% or more of UnitedHealth Group Incorporated’s stock.
   12        2.     United HealthCare Services, Inc. is a direct, 100%-owned subsidiary
   13 of UnitedHealth Group Incorporated.
   14        3.     UnitedHealthcare Insurance Company is an indirect, 100%-owned
   15 subsidiary of UnitedHealth Group Incorporated.
   16        4.     UHC of California is an indirect, 100%-owned subsidiary of
   17 UnitedHealth Group Incorporated.
   18        5.     UnitedHealthcare Service LLC is an indirect, 100%-owned subsidiary
   19 of UnitedHealth Group Incorporated.
   20        6.     United Behavioral Health, Inc. is an indirect, 100%-owned subsidiary
   21 of UnitedHealth Group Incorporated.
   22        7.     OptumInsight, Inc. is an indirect, 100%-owned subsidiary of
   23 UnitedHealth Group Incorporated.
   24        8.     Optum Services, Inc. is an indirect 100%-owned subsidiary of
   25 UnitedHealth Group Incorporated.
   26        9.     Optum, Inc. is an indirect 100%-owned subsidiary of UnitedHealth
   27 Group Incorporated.
   28
                                                 2
                                                     CERTIFICATION AND NOTICE OF INTERESTED
                                                                PARTIES PURSUANT TO L.R. 7.1-1
Case 8:20-cv-00136-JVS-DFM Document 4 Filed 01/22/20 Page 3 of 4 Page ID #:513




    1   Dated: January 22, 2020                 DORSEY & WHITNEY LLP
    2
                                                By /s/ Divya S. Gupta
    3                                              Divya S. Gupta
                                                   Michelle S. Grant
    4
                                                Attorneys for Defendants UnitedHealth
    5                                           Group Incorporated, United HealthCare
                                                Services, Inc., UnitedHealthcare
    6                                           Insurance Company, UHC of
                                                California, United HealthCare Service
    7                                           LLC, United Behavioral Health, Inc.,
                                                OptumInsight, Inc., Optum Services,
    8                                           Inc., and Optum, Inc.
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                            3
                                                CERTIFICATION AND NOTICE OF INTERESTED
                                                           PARTIES PURSUANT TO L.R. 7.1-1
Case 8:20-cv-00136-JVS-DFM Document 4 Filed 01/22/20 Page 4 of 4 Page ID #:514




    1                                  PROOF OF SERVICE
    2                      STATE OF CALIFORNIA, COUNTY OF ORANGE
             I am employed in the City of Costa Mesa, County of Orange, State of
    3 California. I am over the age of 18 years and not a party to the within action. My
      business address is 600 Anton Boulevard, Suite 2000, Costa Mesa, CA 92626. On
    4 January 22, 2020, I served the documents named below on the parties in this action
      as follows:
    5
      DOCUMENT(S) SERVED:               CERTIFICATION AND NOTICE OF
    6                                   INTERESTED PARTIES PURSUANT TO L.R.
                                        7.1-1
    7
      SERVED UPON:                      Callahan & Blaine, APLC
    8                                   Daniel J. Callahan
                                        Edward Susolik
    9                                   Richard T. Collins
                                        Damon D. Eisenbrey
   10                                   3 Hutton Centre Drive, Ninth Floor
                                        Santa Ana, CA 92707
   11
                (BY MAIL) I caused each such envelope, with postage thereon fully
   12           prepaid, to be placed in the United States mail at Costa Mesa, California. I
                am readily familiar with the practice of Dorsey & Whitney LLP for
   13           collection and processing of correspondence for mailing, said practice
                being that in the ordinary course of business, mail is deposited in the United
   14           States Postal Service the same day as it is placed for collection.
   15           (BY ELECTRONIC MAIL) The above-referenced document was
                transmitted in “pdf” format by electronic mail (“e-mail”) to each of the e-
   16           mail addresses listed, and no errors were reported.
   17           (BY PERSONAL SERVICE) I delivered to an authorized courier or driver
                authorized by Legal Solution to receive documents to be delivered on the
   18           same date. A proof of service signed by the courier will be filed with the
                court upon request.
   19
                (BY FEDERAL EXPRESS) I am readily familiar with the practice of
   20           Dorsey & Whitney LLP for collection and processing of correspondence
                for overnight delivery and know that the document(s) described herein will
   21           be deposited in a box or other facility regularly maintained by Federal
                Express for overnight delivery.
   22
                (FEDERAL) I declare that I am employed in the office of a member of the
   23           bar of this court, at whose direction this service was made.
   24
             Executed on January 22, 2020, at Costa Mesa, California.
   25
   26                                                   Vanessa J. Claridge
   27                                                   Vanessa J. Claridge

   28
                                                  4
                                                      CERTIFICATION AND NOTICE OF INTERESTED
                                                                 PARTIES PURSUANT TO L.R. 7.1-1
